Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.

  RENZO BARBERI,

                  Plaintiff,

                  vs.

  74TH RESTAURANT INC., a Florida
  Profit     Corporation   and   MST
  CORPORATION,         a Florida Profit
  Corporation,

            Defendants.
  _______________________________/

                                          COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel,   hereby      files   this   complaint   and   sues   74TH RESTAURANT INC.
  (“RESTAURANT”) and MST CORPORATION (“MST”) (hereinafter, collectively
  referred   to    as   “Defendants”)     for   declaratory   and   injunctive   relief;   for
  discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                                1
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 13




  2.     The venue of all events giving rise to this lawsuit is located in Miami-
  Dade County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
  Rules of the United States District Court for the Southern District of Florida,
  this is the designated court for this suit.


  PARTIES
  3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to 74th Restaurant (“Subject Facility”), Plaintiff suffered from
  a “qualified disability” under the ADA, and required the use of a wheelchair for
  mobility. Specifically, Plaintiff suffers from paraplegia due to a severed T4 and
  T5, and is therefore confined to his wheelchair. Plaintiff personally visited 74th
  Restaurant, but was denied full and equal access, and full and equal enjoyment of
  the facilities, services, goods, and amenities within 74th Restaurant, which is the
  subject of this lawsuit. The Subject Facility is a restaurant, and Plaintiff wanted
  to purchase food and beverages but was unable to due to the discriminatory
  barriers enumerated in Paragraph 15 of this Complaint.


  4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
  rights of similarly situated disabled persons and is a “tester” for the purpose of
  asserting his civil rights and monitoring, ensuring and determining whether
  places of public accommodation are in compliance with the ADA.


  5.    Defendants, RESTAURANT and MST, are authorized to conduct business
  and are in fact conducting business within the State of Florida. The Subject
  Facility is located at 7380 SW 42nd St Miami, FL 33155. Upon information and
  belief, RESTAURANT is the lessee and/or operator of the Real Property and
  therefore held accountable of the violations of the ADA in the Subject Facility
  which is the matter of this suit. Upon information and belief, MST is the owner
  and lessor of the Real Property where the Subject Facility is located and
  therefore held accountable for the violations of the ADA in the Subject Facility
  which is the matter of this suit.

                                                2
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 13




  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on
          an equal basis and to pursue those opportunities for which this country
          is justifiably famous and costs the United States billions of dollars in

                                          3
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 13




              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. 74th
  Restaurant is a place of public accommodation by the fact it is an establishment
  that provides goods/services to the general public, and therefore, must comply
  with the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a restaurant. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
  36.104. Therefore, the Subject Facility is a public accommodation that must
  comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at 74th Restaurant located at 7380 SW 42nd St Miami, FL
  33155, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing       to    remove        architectural       barriers   pursuant     to    42     U.S.C.
  §12182(b)(2)(A)(iv).



                                                    4
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 13




  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The parking facility in front of the main restaurant entrance (north side of

              building) does not provide a compliant accessible parking space in the designated

              customer parking areas. 2012 ADA Standards 502.1




                                              5
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 13




           b) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. 2012 ADA Standards 208.2

           c) There are fifteen (15) marked standard parking spaces and one (1) non-compliant

              accessible parking space located in front of the restaurant main entrance. One (1)

              compliant accessible parking space with adjacent access aisle is required. There

              are six (6) marked standard parking spaces and zero (0) non-compliant accessible

              parking space located along the west wall of the restaurant building. 2012 ADA

              Standards 208.2

           d) The non-compliant parking space does not have an access aisle. Each designated

              accessible parking space must have an adjacent access aisle. Parking access aisles

              must be part of an accessible route to the building or facility entrance. Access

              aisles must be placed adjacent to accessible parking spaces. All spaces must be

              located on an accessible route that is at least 44 inches wide so that users are not

              compelled to walk or wheel behind parked vehicles except behind his or her own

              vehicle. 2012 ADA Standards 502.2, 502.3

           e) The non-compliant accessible parking space does not have the correct ground

              markings. Accessible parking spaces must be striped in a manner that is consistent

              with the standards of the controlling jurisdiction (FDOT) for other spaces and

              prominently outlined with blue paint, and must be repainted when necessary, to be

              clearly distinguishable as a parking space designated for persons who have

              disabilities. 2012 ADA Standards 502.6.1

           f) The accessible parking space sign is missing. Each accessible parking space must

              be posted with a permanent above-grade sign of a color and design approved by



                                               6
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 13




              the Department of Transportation, which is placed on or at least 60 inches above

              the finished floor or ground surface measured to the bottom of the sign and which

              bears the international symbol of accessibility and the caption “PARKING BY

              ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use of

              the space. 2012 ADA Standards 502.6

           g) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2012 ADA Standards 502.2

           h) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2012 ADA Standards 216.5

           i) There is currently no existing accessible route to help persons with disabilities

              safely maneuver through the parking facility as required in 2012 ADA Standards

              502.3

           j) Existing facility does not provide a compliant accessible route to the building

              main entrance from any site arrival point. 2012 ADA Standards 206.2, 208, 401.1,

              502

           k) The facility does not provide compliant directional and informational signage to

              an accessible route which would lead to an accessible entrance. Where not all

              entrances comply, compliant entrances must be identified by the International

              Symbol of Accessibility. Directional signs that indicate the location of the nearest

              compliant entrance must be provided at entrances that do not comply. 2012 ADA

              Standards 216.




                                               7
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 13




           l) The outside service counter is too high. A portion of the counter surface that is 36

              inches long minimum and 36 inches high maximum above the finish floor must

              be provided. A clear floor or ground space complying with Section 305 must be

              positioned for a parallel approach adjacent to the 36 inch minimum length of

              counter. 2012 ADA Standards 904.4.1

           m) There is no accessible seating at or near the inside dining counter. Where dining

              surfaces are provided for the consumption of food or drink, at least 5% of the

              dining seating spaces, counter and standing spaces at the dining surfaces must

              comply. 2012 ADA Standards 226.1, 904.4

           n) The Men’s and Women’s restroom signs are non-compliant. Tactile (braille)

              characters on signs must be located 48 inches minimum above the finish floor or

              ground surface, measured from the baseline of the lowest tactile character and 60

              inches maximum above the finish floor or ground surface, measured from the

              baseline of the highest tactile character. Where a tactile sign is provided at a door,

              the sign must be located alongside the door at the latch side. 2012 ADA Standards

              703.4.1, 703.4.2

           o) The Men’s restroom door has a non-compliant doorknob. Operable parts must be

              operable with one hand and not require tight grasping, pinching, or twisting of the

              wrist. 2012 ADA Standards 309.4

           p) The sink mirror is too high. Mirrors located above lavatories or countertops must

              be installed with the bottom edge of the reflecting surface 40 inches maximum

              above the finish floor or ground. 2012 ADA Standards 603.3




                                                8
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 13




           q) The trap and pipe protectors are missing underneath the sink. Water supply and

               drain pipes under lavatories and sinks must be insulated or otherwise configured

               to protect against contact. 2012 ADA Standards 606.5

           r) The ambulatory toilet compartment door has a non-compliant door pull and lock.

               Operable parts must be operable with one hand and not require tight grasping,

               pinching, or twisting of the wrist. 2012 ADA Standards 309.4

           s) The water closet (toilet) is non-compliant. The seat height of a water closet above

               the finish floor must be 17 inches minimum and 19 inches maximum measured to

               the top of the seat. 2012 ADA Standards 604.4

  16.   Upon information and belief there are other current violations of the ADA
  at 74th Restaurant. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable

                                               9
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 13




   attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
   U.S.C. §12205.


   20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
   grant Plaintiff injunctive relief, including an order to alter the subject facilities
   to make them readily accessible and useable by individuals with disabilities to
   the extent required by the ADA, and closing the Subject Facility until the
   requisite modifications are completed.


   REQUEST FOR RELIEF
   WHEREFORE, Plaintiff demands judgment against the Defendants and requests
   the following injunctive and declaratory relief:


   21. That this Honorable Court declares that the Subject Facility owned, operated
   and/or controlled by the Defendants is in violation of the ADA;


   22.   That this Honorable Court enter an Order requiring Defendants to alter the
   Subject Facility to make it accessible to and usable by individuals with
   disabilities to the full extent required by Title III of the ADA;


   23.   That this Honorable Court enter an Order directing the Defendants to
   evaluate and neutralize their policies, practices and procedures toward persons
   with disabilities, for such reasonable time so as to allow the Defendants to
   undertake and complete corrective procedures to the Subject Facility;


   24.   That this Honorable Court award reasonable attorney's fees, all costs
   (including, but not limited to court costs and expert fees) and other expenses of
   suit, to the Plaintiff; and


   25.   That this Honorable Court award such other and further relief as it deems
   necessary, just and proper.

                                            10
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 13




   Dated this June 03, 2021.



   Respectfully submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff, RENZO BARBERI




                                        11
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 12 of 13




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   RENZO BARBERI,

               Plaintiff,

               vs.

   74TH RESTAURANT INC., a Florida
   Profit     Corporation   and   MST
   CORPORATION,         a Florida Profit
   Corporation,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 03, 2021, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Email: ronsternlaw@gmail.com
   Attorney for Plaintiff RENZO BARBERI




                                           12
Case 1:21-cv-22056-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 13 of 13




                                 SERVICE LIST:

       RENZO BARBERI, Plaintiff, vs. 74TH RESTAURANT INC., a Florida Profit
           Corporation and MST CORPORATION, a Florida Profit Corporation

              United States District Court Southern District of Florida

                                     CASE NO.


   74TH RESTAURANT INC.

   REGISTERED AGENT:

   CLIMACO, YAITE
   4275 SW 73 AVE
   MIAMI, FL 33155

   VIA PROCESS SERVER


   MST CORPORATION

   REGISTERED AGENT:

   TEWANI, SURESH J.
   7401 SW 72 CT
   MIAMI, FL 33143

   VIA PROCESS SERVER




                                         13
